DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II (Claim 13-19, structure comprising a porous substrate layer, a metal layer, and an electrolyte layer) in the reply filed on December 7th, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13, and in turn 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “an electrode layer positioned along the porous substrate layer”. The present specification only cites anode and cathode when referring to electrodes.  It appears that claim 13 should cite electrolyte positioned on the porous substrate layer, as this is the language used throughout the specification.  Therefore, this is indefinite because it is unclear if the limitations require the electrolyte layer, anode layer or cathode layer to be positioned on the porous substrate.  Claim 13 is examiner as requiring an electrolyte layer on the porous substrate layer.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13 & 15-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nathan (US9123954) (referenced in Applicant's IDS of November 11th, 2019).
Regarding Claim 13, Nathan discloses a structure (electrical energy storage device- [Col. 2, row 16-22]) that comprises:
A porous substrate (Walls 28- are porous [Col. 3, row 29-24]) positioned along a metal layer (anode current collector-38, made from metal acts as metal layer [Col. 3, row 5-10], 28-porous substrate walls, Fig. 2) wherein the porous substrate is made of silicon (porous walls made of silicon [Col. 2, row 16-20]&[Col. 5, row 17-22]);
In light of the claim 13 112b rejection above, the examiner is interpreting the claim limitation “electrode layer” to be redefined as electrolyte layer, as consistent with the specifications. 
Nathan discloses an electrolyte layer positioned along the porous substrate layer (Fig. 2, 32-electrolyte separator [Col. 5, row 23-27]).  The examiner notes that, if claim 13 requires an electrode on 
A cathode positioned on top of the electrolyte layer, wherein the electrolyte layer separates the cathode from the porous substrate layer (Fig. 2, 34 - cathode layer [Col. 5, row 27-35]).
Regarding Claim 15, Nathan discloses the limitations as set forth above. Nathan further discloses the metal layer is made of non-reactive metal having high tensile strength (metals that can be used for metal layer or anode current collector include copper and nickel [Col. 5, row 5-10], which are well known non-reactive metals with high tensile strength).
Regarding Claim 16, Nathan discloses the limitations as set forth above. Nathan further discloses that the porous substrate layer is an anode ([Col. 2, row 16-20] - porous substrate wall made of silicon configured to serve as an anode).
Regarding Claim 17, Nathan discloses the limitations as set forth above. Nathan further discloses an anode current collector made of metal (anode current collector-38, made from metal acts as metal layer [Col. 3, row 5-10]) and a cathode current collector made of metal (Fig. 2, 36- cathode current collector [Col. 5, row 27-35]), which the porous substrate (28-porous substrate walls) are positioned along (see Fig. 2, 28-porous substrate, 36-cathode current collector, 38-anode current collector). Therefore it is the examiner’s position that this limitation is met because if the metal layer is redefined as the metal cathode current collector, the anode current collector acts as an anode contact layer positioned on top of the porous substrate layer.  This is consistent with the instant specifications where the metal layer’s function is disclosed to be either a cathode collector layer or as an anode collector layer, which allows the examiner to interchange either anode collector layer or cathode collector layer as the metal layer when defining an anode contact layer or a cathode contact layer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nathan (US9123954) (referenced in Applicant's IDS of November 11th, 2019) in view of Schreiber (US20190341854).
Regarding Claim 14, Nathan discloses all of the limitations as set forth above. Nathan further discloses a cathode contact layer positioned on top of the cathode (Fig. 2, 36- cathode current collector [Col. 5, row 27-35]).
Nathan is silent to a handle layer positioned below the metal layer, wherein the metal layer separates the handle layer from the porous substrate layer.

Therefore it would be obvious for one of ordinary skill in the art to modify the electrode structure of Nathan with the teachings of Schreiber to have a handle layer positioned below the metal layer, wherein the metal layer separates the handle layer from the porous substrate layer. This modified structure would have the expected result of improving protection of the structure from external exposure. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nathan (US9123954) (referenced in Applicant's IDS of November 11th, 2019) in view of Nakayama (US20130273420).
Regarding Claim 18, Nathan discloses the limitations as set forth above. 
Nathan does not directly disclose that the porous substrate is spalled. 
For purposes of interpretation, examiner is defining “spalled” structure to be any structure that has protrusions, depressions, cracks, fissures, breaks, and perforations into the structure. 
Nakayama discloses a negative electrode made by injecting an electrode mixture into a negative electrode substrate that is made of a porous perforated metal. This meets the limitation of being spalled, as the negative electrode substrate has perforations. Nakayama teaches that structure allows for a battery to maintain low internal resistance after multiple charge and discharge cycles. 
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nathan (US9123954) (referenced in Applicant's IDS of November 11th, 2019) in view of Hong (US20210344017) further in view of Koo (KR 10-20210013963, see US National Stage Entry (US20210359288) for citations).
Regarding Claim 19, Nathan discloses the limitations as set forth above. 
Nathan is silent to the cathode layer being porous and the metal layer being porous.
Hong discloses a secondary lithium battery that uses metal foams for the cathode electrode ([0044]). Hong teaches that this metal foam is porous ([0046]). Hong further teaches that this metal foam electrode has significantly higher contact area between the current collector and the active material ([0046]). Hong further teaches that the metal foam electrode can withstand large volume expansion during the charging and discharging process ([0046]). Hong teaches that the previously stated advantages allow for the battery to have higher energy density, excellent cycling characteristics, and improved charge or discharge efficiency ([0046]).
Koo discloses an electrode assembly ([006]), with an anode that can be made of a silicon material ([0017-0018]). Koo further discloses that the anode current collector can be made of copper ([0037]) and can be used in a porous body form ([0037]). Koo teaches that this structure allows for preventing deterioration of the battery life due to lithium precipitation ([0068]).
Therefore it would be obvious for one of ordinary skill in the art to modify the electrode structure of Nathan with the teachings of Hong and Koo to have an electrode structure where the cathode layer is porous, and the metal layer, which is the anode current collector of Nathan, to be porous. This modified structure would yield the expected results of improved energy density, cycling characteristics, charge or discharge efficiency, and battery life. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/               Examiner, Art Unit 1728         

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728